               Case 18-11263-reg       Doc 20     Filed 10/08/18     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

IN THE MATTER OF:                                                   CASE NUMBER: 18-11263
MELINDA M. MYERS                                                    CHAPTER 13
Debtor(s)


                                  AGREED MODIFICATION


COME NOW, the Trustee, Debra L. Miller, by Counsel, and the Debtor(s), by Counsel, and state as
follows:
   1. The Debtor shall amend Schedule B to disclose her potential inheritance no later than
       October 26, 2018.
   2. The Debtor shall turn over any net inheritance received in amount sufficient to complete the
       terms of her Plan. The Debtor will not spend any inheritance received or disclaim her
       interest in the inheritance without prior approval from the Court or Trustee.
   3. All other terms remain the same.


Dated: October 8, 2018

/s/Katherine E. Iskin                                       /s/Brian Kaiser
Katherine E. Iskin (33679-71),                              Attorney for Debtor
Staff Attorney for Debra L. Miller                          425 N. Wayne St.
PO Box 11550                                                Angola, IN 46703
South Bend, IN 46634                                        (260) 665-8040
(574) 254-1313
